DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 8 – 11, 13, 14, 24 and 27 – 38 are pending.
Claims 2, 3, 5 - 7, 12, 15 – 23, 25 and 26 are cancelled.
Claims 1, 4, 8 – 11, 13, 14, 24 and 27 – 38 are rejected. 
Response to Amendment
The amendment to claims 1, 8, 10, 11, 14, 24 and 31 – 36; and new claims 37 and 38, submitted November 11, 2011 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed November 11, 2011, with respect to the rejection of claims 1, 4, 6, 8 – 11, 13, 14, 31, 32 and 33 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the claim amendments cancellation of claim 6 and arguments presented.  The rejection of claims 1, 4, 6, 8 – 11, 13, 14, 31, 32 and 33 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed November 11, 2011, with respect to the rejection of claims 24, 27 – 30, 34, 35 and 36 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of clam amendment and arguments presented.  The rejection of claims 24, 27 – 30, 34, 35 and 36 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed November 11, 2011, with respect to the rejection of claims 14, 24, 27 – 30, 34, 35 and 36 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of clam amendment and arguments presented.  The rejection of claims 14, 24, 27 – 30, 34, 35 and 36 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see page 7, filed November 11, 2011, with respect to the rejection of claims 1, 4, 8, 9, 10, 13, 14 and 33 under 35 U.S.C. 103 have been fully considered and are persuasive in view of clam amendment and arguments presented.  The rejection of claims 1, 4, 8, 9, 10, 13, 14 and 33 under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed November 11, 2021 with regard to the nonstatutory double patenting rejection of claims 1, 4, 6, 8 – 11, 13, 14, 24, 27 – 32, 34 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8 – 13, 22 and 25 - 28 of U.S. Patent No. 10,843,997 (‘997), have been fully considered but they are not persuasive. The double patenting rejection is maintained and reproduced below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8 – 11, 13, 14, 24 and 27 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8 – 13, 22 and 25 - 28 of U.S. Patent No. 10,843,997 (‘997).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 4, 8 – 11, 13, 14, 31, 32 and 33 of the instantly claimed invention cover, inter alia, a method of preparing a composition comprising fatty acid esters, the method comprising: providing a crosslinked polyester comprising polymerized mono- or polyhydroxy fatty acids; treating the crosslinked polyester with: an acid or a base, and an alcohol; removing the acid or the base and the alcohol to yield a mixture comprising the fatty acid esters; purifying the mixture to isolate the fatty acid esters, and wherein the crosslinked polyester contains endogenous water.
Claims 24, 27 – 30, 34 and 35 of the instantly claimed invention cover, inter alia, a method of forming a protective coating on a substrate, the method comprising: treating a crosslinked polyester comprising polymerized mono- or polyhydroxy fatty acids with; an acid or a base, and an alcohol; removing the acid or the base and the alcohol to yield a mixture comprising fatty acid esters; purifying the mixture to isolate the fatty acid esters; and causing the fatty acid esters to be applied to a surface of the substrate to form the protective coating.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Claim terms are presumed to have the ordinary and customary meanings attributed to them by those of ordinary skill in the art. Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, optional to treat the crosslinked polyester with a base.  This is supported by the Examples in Applicant’s disclosure.  As such, for the purposes of this double patenting rejection the claims are being interpreted as if the crosslinked polyester is being treated only with an acid.  
However, claims 1, 4, 6 and 8 – 13 of ‘997 cover, inter alia, a method of preparing a composition comprising fatty acid esters, the method comprising: providing a crosslinked polyester comprising polymerized mono- or polyhydroxy fatty acids; treating the crosslinked polyester with an acid and an alcohol at a temperature from 78°C to 120°C.,  wherein the acid is combined with the alcohol in superstoichiometric amounts; removing the acid and the alcohol to form a mixture comprising the fatty acid esters; and purifying the mixture to isolate the fatty acid esters.
The difference between claims 1, 4, 6 and 8 – 13 of ‘997 and claims 1, 4, 6, 8 – 11, 13, 14, 31 and 32 of the instantly claimed invention is as follows: the temperature of the acid and alcohol during treatment being from 78°C to 120°C; and the acid is combined with the alcohol in superstoichiometric amounts.
Regarding the temperature of the acid and alcohol during treatment being from 78°C to 120°C in ‘997, the Examiner turns to claim 32 of the instantly claimed invention.  Claim 32 of the instantly claimed invention teaches that the crosslinked polyester is treated with an acid and a solvent above the atmospheric boiling point of the solvent.  Based on the teaching of Example 4 of ‘997, the atmospheric boiling point of ethanol, a solvent according to claim 8 of the instantly claimed invention, is 100°C to 120°C.  As 
Regarding the acid being combined with the alcohol in superstoichiometric amounts during the treating portion of the method of ‘997, the Examiner turns to 31 of the instantly claimed invention.  Claim 31 of the instantly claimed invention teaches treating the crosslinked polyester with an acid and a solvent, wherein the solvent is an alcohol, and the acid is combined with the alcohol in a superstoichoiometric amount.  As such, based on these teachings recited in the instantly claimed invention, the claims of the instantly claimed invention and those of ‘997 are not patentable distinct since the method of the instant invention and that of ‘997 are almost identical.
The difference between claims 22 and 25 – 28 of ‘997 and claims 24, 27 – 30, 34 and 35 of the instantly claimed invention is as follows: obtaining fatty acid esters which is obtained by the treating steps; the temperature of the acid and alcohol during treatment being from 78°C to 120°C; and the acid is combined with the alcohol in superstoichiometric amounts.
Regarding obtaining fatty acid esters which is obtained by the treating steps according to the method of claim 22 of ‘997, the Examiner turns to claim 24 of the instantly claimed invention.  Claim 22 teaches that after treating a crosslinked polyester with an acid and alcohol yields a mixture of fatty acid esters.  As such, the treating step in ‘997 and the instantly claimed invention produce fatty acid esters.  For this reason ‘997 and the instantly claimed invention are not patentably distinct.  The difference between the claims of ‘997 and the instantly claimed invention is that the claims of the 
Regarding the temperature of the acid and alcohol during treatment being from 78°C to 120°C in ‘997, the Examiner turns to claim 35 of the instantly claimed invention.  Claim 35 of the instantly claimed invention teaches that the crosslinked polyester is treated with an acid and a solvent above the atmospheric boiling point of the solvent.  Based on the teaching of Example 4 of ‘997, the atmospheric boiling point of ethanol is 100°C to 120°C. Further, ‘997 describes the ethanol in Example 4 as a solvent.  (col. 10, ln 34 – 41).  As such, the treating temperature of ‘997 overlaps with the atmospheric boiling point of the solvent of the instantly claimed invention.  In the case where the claimed ranges overlap or lie in side ranges disclosed by the prior art, a prima facia case of obviousness exists.  
Regarding the acid being combined with the alcohol in superstoichiometric amounts during the treating portion of the method of ‘997, the Examiner turns to 34 of the instantly claimed invention.  Claim 34 of the instantly claimed invention teaches treating the crosslinked polyester with an acid and a solvent, wherein the solvent is an alcohol, and the acid is combined with the alcohol in a superstoichoiometric amount.  As such, based on these teachings recited in the instantly claimed invention, the claims of the instantly claimed invention and those of ‘997 are not patentable distinct since the method of the instant invention and that of ‘997 are almost identical.
This is an obvious-type double patenting rejection because the conflicting claims have in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622